DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-3, 9, 10, 12-14, 20, & 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun (US Pub no. 2017/ 0288131 A1)
Regarding claim 1, Sun et al discloses an electronic device(fig. 2a/2b) , comprising: a doped region (150) having a first conductivity type (n-type) [0021] formed in a semiconductor substrate (101)  having a second conductivity type (p-type) [0015];  dielectric layer(132)  between the doped region (150)and a surface plane of the
semiconductor substrate (101): a polysilicon layer(134) over the dielectric layer (132)[0045]; and first, second, third and fourth terminals (1401,1403,1402,1404)connected to the doped region (150) [0044](fig. 1a/fig. 2a), wherein the first and third terminals (1401 and 1402) defining a conductive path through the doped region (n-type) and the second and fourth terminals(1403 and 1404) defining a second conductive path through the doped region(n-type ), the second path intersecting the first path[0022-0023][0004].
Regarding claim 2, Sun et al discloses further comprising a well region(124 or 120)  having the second conductivity type (p-type) laterally between the doped region (150) and the substrate (101)and bounding a perimeter of the doped region(150) fig. 2b) [0036] [0027-0028].
Regarding claim 3, Sun et al discloses further comprising a nitrogen-containing
dielectric layer (138)over the polysilicon layer (134) [0045].
Regarding claim 9, Sun et al discloses  wherein the polysilicon layer (134) has a
lateral boundary located over the well region (120) fig. 2b.
Regarding claim 10, Sun et al discloses  wherein the first conductivity type is N-
type and the second conductivity type is P-type[0015][0021].
Regarding claim 12, Sun et al discloses a method of forming an electronic device( fig. 2a/2b), comprising: forming a doped region (150)  having a first conductivity type(n-type)  [0021]in a semiconductor substrate (101)having a second conductivity type (p-type)[0015]; forming a dielectric layer (132)between the doped region(150) and a surface plane of the semiconductor substrate(101)[0045]; forming a polysilicon layer (134)over the dielectric layer (132) [0045]; and forming first, second, third and fourth terminals (1401,1402,1403,1404)  (1401,1403,1402,1404)connected to the doped region (150) [0044](fig. 1a/fig. 2a), wherein the first and third terminals (1401 and 1402) defining a conductive path through the doped region (n-type) and the second and fourth terminals(1403 and 1404) defining a second conductive path through the doped region(n-type ), the second path intersecting the first path[0022-0023][0004].
Regarding claim 13, Sun et al discloses  further comprising forming a well region(120 or 124) having the second conductivity type (p-type) located laterally between the doped region (150)and the substrate (1010and bounding a perimeter of the doped region (150) (fig. 2b) [0036] [0027-0028].
Regarding claim 14, Sun et al discloses further comprising a forming a nitrogen-
containing dielectric layer (138)over the polysilicon layer (134) [0045].
Regarding claim 20, Sun et al discloses  wherein the polysilicon layer (134) has a
lateral boundary located over the well region (120) fig. 2b.
Regarding claim 21, Sun et al discloses  wherein the first conductivity type is N-
type and the second conductivity type is P-type[0015][0021].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 15, & 17is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US Pub no. 2017/ 0288131 A1) in view of Van der Wiel ( US Pub no. 2020/ 0371168 A1).
Regarding claim 4, Sun et al discloses all the claim limitations of claim 1 but fails to teach further comprising a coil formed in an interconnect level over the doped region, the coil configured to produce a magnetic moment with a direction component normal to the surface plane.
However, Van der Wiel et al discloses further comprising a coil (58) formed in an interconnect level (88), the coil (58)configured to produce a magnetic moment with a direction component normal to the surface plane[0068-0069]fig. 3/fig. 7.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sun et al with the teachings of Van der Wiel et al such that a coil formed in an interconnect level over the doped region, the coil configured to produce a magnetic moment with a direction component normal to the surface plane results to provide space efficient magnetic sensors with improved sensitivity.

Regarding claim 6, Van der Wiel et al discloses wherein the coil  (58)includes a spiral structure (winding)at each of a plurality of interconnect levels (88) [0068](fig. 7).  
Regarding claim 15, Sun et al discloses all the claim limitations of claim 1 but fails to teach further comprising forming a coil in an interconnect level over the doped region, the coil configured to produce a magnetic moment with a direction component normal to the surface plane.
However, Van der Wiel et al discloses further comprising a coil (58) formed in an interconnect level (88), the coil (58)configured to produce a magnetic moment with a direction component normal to the surface plane[0068-0069] fig. 3/fig. 7.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Sun et al with the teachings of Van der Wiel et al such that a coil formed in an interconnect level over the doped region, the coil configured to produce a magnetic moment with a direction component normal to the surface plane results to provide space efficient magnetic sensors with improved sensitivity.

Regarding claim 17, Van der Wiel et al discloses wherein the coil  (58)includes a spiral structure (winding)at each of a plurality of interconnect levels (88) (fig. 7)[0068].  

Claims 5,  8, 16 , & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun (US Pub no. 2017/ 0288131 A1).
Regarding claim 5, Sun et al discloses all the claim limitations of claim 1(fig. 2a/2b) each terminal (1401-1404)making a conductive connection to the doped region (150), but fails to teach further comprising forming openings in the polysilicon layer, each terminal making a conductive connection to the doped region through a corresponding one of the openings. 
However, in another embodiment, fig. 3a-3c, Sun et al discloses gate layers of polysilicon layers are patterned to form gates in the gate region for sensor and cmos region[0051][0057][0058]. (Examiner notes since the gate layer is patterned openings are formed).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify fig. 2a/2b with the embodiment of 3a-3c such that  openings in the polysilicon layer, each terminal making a conductive connection to the doped region through a corresponding one of the openings results to provide high integration.
Regarding claim 8, Sun et al discloses all the claim limitations of claim 1 (fig.2a/2b) but fails to teach further comprising a transistor formed on or over the substrate, the transistor having a gate electrode formed from a same material layer as the polysilicon layer. However, in another embodiment (fig. 3a-3c), teach further comprising a transistor formed on or over the substrate, the transistor (CMOS transistors) having a gate electrode formed from a same material layer as the polysilicon [0058] (Examiner notes that sensor and cmos regions are formed of the substrate[0057]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the embodiment of fig. 2a/2b with the embodiment of fig. 3a-3c to provide high integration.
Regarding claim 16, Sun et al discloses all the claim limitations of claim 12(fig. 2a/2b) each terminal (1401-1404)making a conductive connection to the doped
Region (150), but fails to teach further comprising forming openings in the
polysilicon layer, each terminal making a conductive connection to the doped
region through a corresponding one of the openings. However, in another embodiment, fig. 3a-3c, Sun et al discloses gate layers of polysilicon layers are patterned to form gates in the gate region for sensor and cmos region[0051][0057][0058]. (Examiner notes since the gate layer is patterned openings are formed).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify fig. 2a/2b with the embodiment of 3a-3c such that  openings in the
polysilicon layer, each terminal making a conductive connection to the doped
region through a corresponding one of the openings results to provide high integration.
Regarding claim 18, Sun et al discloses all the claim limitations of claim 12 (fig.2a/2b) but fails to teach further comprising a forming a gate electrode of a transistor  on or over the substrate from a same material layer as the polysilicon layer. However, in another embodiment (fig. 3a-3c), teach further comprising forming a gate electrode of a transistor (CMOS transistors)  on or over the substrate from a same material layer as the polysilicon [0058] (Examiner notes that sensor and cmos regions are formed of the substrate[0057]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to further modify the embodiment of fig. 2a/2b with the embodiment of fig. 3a-3c to provide high integration.
Allowable Subject Matter
Claim 11 is  allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record fails to teach the second coil configured to produce in response to the current a second magnetic moment with a second direction opposite
the first direction.
Claims 7 & 18 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 7, the limitations including: the second magnetic moment having a normal component with a second opposite direction with respect to the surface plane was not found in prior art.
Regarding claim 18, a second magnetic moment by the second coil, the second magnetic moment having a normal component with a second opposite direction with respect to the surface plane was not found in prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATANYA N CRAWFORD EASON whose telephone number is (571)270-3208. The examiner can normally be reached Monday-Friday 8 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven B Gauthier can be reached on (571)270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LATANYA N CRAWFORD EASON/Primary Examiner, Art Unit 2813